Per Curiam.
Suit was brought in the Superior Court of Detroit by one Glass against these plaintiffs, and Hude *124-was garnisheed as their creditor. He answered, and the proceedings against him were discontinued on the filing by 'the plaintiffs of the bond provided for by Compiled Laws, ;§ 6512.
A month after this discontinuance, without any notice to ■the plaintiffs, the Superior Court made an order allowing Hude fifteen dollars costs to be deducted from the amount -owing to plaintiffs. The plaintiffs in their suit with Glass afterwards obtained judgment. This is a suit against Hude to recover what he is supposed to owe them, and the only •question is whether Hude is entitled to be allowed the fifteen dollars costs. We think not. The order as already stated was made after the proceeding against him was discontinued, and without notice to the plaintiffs. Under the statute (Comp. L., § 6505) the plaintiffs were only liable to the payment of costs in case judgment in the principal suit .passed against them; but even then they would be entitled •to notice before any allowance of costs could be made against them. The proceedings against the garnishee being then .discontinued, no one was before the court for any proceedings, and any order made without notice would necessarily be a nullity.
Judgment must be reversed and judgment entered in this court for plaintiffs for the amount shown by the finding and ^costs of all the courts.